Russell, C. J.
1. The charge of trespass connotes wilfulness in the act alleged to have been criminal, and it would be error not to instruct the jury that the passing over inclosed or cultivated lands of another, after being personally forbidden so to do by the person entitled to possession or by his agent, would not be a violation of law unless it was wilful. However, the instruction requested upon this point was sufficiently covered by the charge given; and the evidence authorized the conviction of the accused.
2. A house situated upon inclosed land is necessarily included within the inclosure, and comes within the provisions of the statute which makes it a misdemeanor to enter or pass over inclosed lands after being personally forbidden to do so by the person entitled to its possession, or by his authorized agent.
3. There was no error in overruling the motion for a new trial.

Judgment affirmed.